I am not in accord with some of the views expressed in the majority opinion as to the extent of the liability of parents for injuries caused by an automobile driven by their minor son, who is known to be a reckless and dangerous driver, but I concur in the result reached on the sole ground that, as stated in the majority opinion, the evidence tended to show that the appellees exercised joint control over their son and the automobile, and the use thereof by their son, and that they knew, or by the exercise of reasonable care could or should have known, that their son was a reckless and dangerous driver of automobiles. Upon this evidence, as well as the evidence bearing upon the question of whether or not the appellees exercised reasonable care or diligence to prevent their son from using the automobile which caused the injury, I think the cause should have been submitted to the jury.
Judge McGowen requests me to say that he concurs in these views.